— In a shareholders’ derivative action, inter alia, to recover damages for breach of fiduciary duty, the plaintiff appeals from an order of the *936Supreme Court, Westchester County (O. Bellantoni, J.), entered June 2, 2009, which denied his motion for leave to renew his opposition to the defendants’ cross motion, inter alia, for sum: mary judgment dismissing the complaint, which had been determined in an order entered January 16, 2008.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for leave to renew his opposition to the defendants’ cross motion, inter alia, for summary judgment dismissing the complaint, since the new evidence he submitted would not have warranted denial of the cross motion (see CPLR 2221 [e]; Khan v Nelson, 68 AD3d 1062 [2009]). Mastro, J.P., Balkin, Belen and Chambers, JJ., concur.